DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 11, the claim recites “the stopper surface is disposed separately from the lens group, and a distance between the stopper surface and the lens group along a direction parallel to an optical axis is less than or equal to 5 µm.” The above mentioned limitation appear to contradict. In one point, applicant states that the stopper surface is disposed separately from the lens group, which infers there is space between the lens group and the stopper surface i.e., the lens group and the stopper surface is not in contact, and in the same note applicant declares that between the stopper surface and the lens group along a direction parallel to an optical axis is less than or equal to 5 µm, which examiner believes that the distance could also be 0 µm. Then, if the distance is 0 µm, there will be any space between the mounting surface and the lens group, and the stopper surface cannot be disposed separately from the lens group. Therefore, it is suggested 
	As to claims 2 and 12, the term “closer to an object side” and “closer to the optical axis” is a relative term which renders the claim indefinite.  The term "closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically, the metes and bound of what constitutes “closer” are unclear as there is no objective way to know what is closer or not closer.  Additionally, it is unclear what “an object side” is referring to.  Is this an object side of a lens system? Is it any side that faces any possible object - e.g. barrel, lens, thing to be photographed?
As to claims 6, 7, 16 and 17, the term “close to the optical axis” is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically, the metes and bound of what constitutes “close to” are unclear as there is no objective way to know what is close or not close.  
Claim 7, recites the limitation "the second outer side surface" in line 1.  Claim 7 depends from claim 5; however, claim 5 never declared anything about second outer side surface. Therefore, there is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear what “second outer side surface” mean in the context of the claim. For examination purpose, Examiner will treat claim 7 as it depends from claim 6, because claim 6 appears to the 
Claim 8, recites the limitation "first outer side surface" in line 1.  Claim 8 depends from claim 5; however, claim 5 never declared anything about first outer side surface. Therefore, there is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear what “second outer side surface” mean in the context of the claim. For examination purpose, Examiner will treat claim 8 as it depends from claim 6, because claim 6 appears to the one which declared about “second outer side surface”. Similar rejection applies for claim 18, thus claim 18 be treated as it depends from claim 16.
Claim 9, recites the limitation "first outer side surface" and “second outer side surface” in line 2.  Claim 9 depends from claim 5; however, claim 5 never declared anything about first outer side surface and second outer side surface. Therefore, there is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear what “first outer side surface” and “second outer side surface” mean in the context of the claim. For examination purpose, Examiner will treat claim 8 as it depends from claim 6, because claim 6 appears to the one which declared about “second outer side surface”. Similar rejection applies for claim 19, thus claim 19 be treated as it depends from claim 16.
Claim 10, recites the limitation "the inner surface", “the first outer side surface” and “second outer side surface” in lines 1, 3 and 4.  Claim 9 depends from claim 5; however, claim 5 never declared anything about "the inner surface", “the first outer side surface” and “second outer side surface”. Therefore, there is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear what "the inner surface", “the first outer side surface” and “second outer side surface” mean in the context of the claim. For examination purpose, Examiner 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasama US 2018/0348479.
Regarding claim 1, Kasama teaches a lens module (at least in Fig. 1: lens module 1 is depicted), comprising a lens barrel (Fig. 1 and para [0031]: barrel 2) provided with a light through hole (the top opening of the lens module), a lens group (Fig. 1 and para [0039]: 10, 20, 30, 40, and 50) arranged in the lens barrel (2), and a stopper (at least in Fig. 8 and Fig. 8: annular ring 6) for fixing the lens group (para [0121]), wherein the lens barrel (2) comprises a barrel wall (Fig. 8: 3A) abutting against the stopper (fixing ring 6), the stopper fixes, from an image side surface of the lens group (as shown in Fig. 8: fixing ring 6 is disposed on the image side surface of lens 50), the lens group (10-50) in the lens barrel (2 or 2A), wherein the stopper (fix ring 6) comprises a mounting surface (63) arranged opposite to the lens group (lens 50), the mounting surface comprises an abutting surface (63a) and a stopper surface (63b), the abutting surface (63a) abuts against the lens group (image side surface of lens 50), the stopper surface (63b) is Examiner notes: the claim recites the distance parallel to the optical axis between the stopper surface and the lens group is less than or equal to 5 µm, in which examiner learns that 0 µm is less than 5 µm. Therefore, as shown in figure below, or Fig. 8, the distance parallel to the optical axis between image side surface of lens 50 and surface 63b of the fixing ring 6 is 0 µm since the surfaces are in contact to each other).

    PNG
    media_image1.png
    284
    617
    media_image1.png
    Greyscale


Regarding claim 2, Kasama teaches the lens module according to claim 1, wherein the stopper surface (surface 63b) is closer to an object side (the object side of the lens assembly 1) relative to the abutting surface (63a), and the abutting surface (63a) is closer to the optical axis relative to the stopper surface (as shown in Fig. 8 or above: the abutting surface 63a is near to the optical axis as to compare to the stopper surface 63b). 
Regarding claim 6, Kasama teaches the lens module according to claim 1, wherein the barrel wall (3) comprises an inner surface (3a) close to the optical axis (p), the stopper (6) 
[AltContent: arrow][AltContent: textbox (Glue groove)][AltContent: textbox (Second outer side surface)][AltContent: arrow][AltContent: textbox (First outer side surface)][AltContent: arrow]
    PNG
    media_image2.png
    613
    515
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    574
    141
    media_image3.png
    Greyscale


Regarding claim 7, Kasama teaches the lens module according to claim 6, wherein the second outer side surface is inclined from an object side to an image side and in a direction close to the optical axis (as shown in Figure above, the second outer side surface of the retaining ring 6, it appears to be inclined from the top to the bottom side of the lens assembly). 
Regarding claim 8, Kasama teaches the lens module according to claim 6, wherein part of the first outer side surface abuts against the inner surface (as shown in figure above, the first outer side surface of the fixing ring 6 abuts against the inner wall surface of the barrel 3A, i.e., inner surface is 3a). 
Regarding claim 9, Kasama teaches the lens module according to claim 6, wherein the outer side surface further comprises a third outer side surface, the third outer side surface connects the first outer side surface and the second outer side surface, and the third outer side surface is perpendicular to the optical axis (see annotated figure below). 
[AltContent: arrow][AltContent: textbox (Second outer side surface)][AltContent: textbox (Third outer side surface)][AltContent: textbox (First outer side surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    365
    226
    media_image4.png
    Greyscale



Claim(s) 1, 2, 5, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe US 2020/0285029.
Regarding claims 1 and 11, Watanabe teaches a lens module (at least in Fig. 1), comprising a lens barrel (102) provided with a light through hole (the object side opening of the lens barrel), a lens group (L1 to L5) arranged in the lens barrel (102), and a stopper (105) for fixing the lens group (para [0046]), wherein the lens barrel (102) comprises a barrel wall (the inside surface of the barrel 102) abutting against the stopper (105), the stopper fixes, from an Examiner notes: the claim recites the distance parallel to the optical axis between the stopper surface and the lens group is less than or equal to 5 µm, in which examiner learns that 0 µm is less than 5 µm. Therefore, as shown in figure below, or Fig. 1, the distance parallel to the optical axis between image side surface of L5 and stopper surface of the retaining ring 105 is 0 µm since the surfaces are in contact to each other). Watanabe further teaches, that an electronic device comprising the lens module of claim 1 (see Fig. 7).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Stopper surface)][AltContent: textbox (Abutting surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    162
    538
    media_image5.png
    Greyscale

[AltContent: textbox (Mounting surface)]

Regarding claims 2 and 12, Watanabe teaches the lens module according to claim 1, wherein the stopper surface is closer to an object side relative to the abutting surface, and the abutting surface is closer to the optical axis relative to the stopper surface (see annotated figure 
Regarding claims 5 and 15, Watanabe teaches the lens module according to claim 2, wherein the stopper further comprises an outer side surface abutting against the barrel wall, and the mounting surface further comprises a transition surface connecting the stopper surface and the outer side surface (see annotated figure below).
[AltContent: textbox (Outer side surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    162
    538
    media_image5.png
    Greyscale

[AltContent: textbox (Stopper surface)][AltContent: textbox (Transition surface)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasama as applied to claims 1, 2, 11 and 12 above, and further in view of Monti US 2010/0214677.
Regarding claim 3, Kasama teaches the lens module according to claim 1, except for wherein the mounting surface is further provided with a groove, the groove is an annular groove, and the groove is located between the abutting surface and the stopper surface. 
In the same field of endeavor, Monti teaches a pressing ring (107) comprising a groove having an annular groove located on a pressing ring (see Fig. 1: the pressing ring 170 has an annular ring where the O-ring 175 is disposed). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a mounting surface with a groove as taught by Monti for a purpose of providing a O-ring which help absorb relative motion between the mounting surface and the lens which abuts the mounting surface of the pressing ring as taught in para [0022] of Monti. 
Regarding claim 4, Kasama teaches the lens module according to claim 2, except for wherein the mounting surface is further provided with a groove, the groove is an annular groove, and the groove is located between the abutting surface and the stopper surface. 
In the same field of endeavor, Monti teaches a pressing ring (107) comprising a groove having an annular groove located on a pressing ring (see Fig. 1: the pressing ring 170 has an annular ring where the O-ring 175 is disposed). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a mounting surface with a groove as taught by Monti for a purpose of providing a O-ring which help absorb relative motion between the mounting surface and the lens which abuts the mounting surface of the pressing ring as taught in para [0022] of Monti. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasama as applied to claim 6 above, and further in view of Watanabe US 2020/0285029.
Regarding claim 10, Kasama teaches the lens module according to claim 6, wherein the inner surface comprises a contact surface and a dilating surface (Fig. 8 and 9: depicts inner surface of the lens barrel having a contact surface for the plurality lenses 10 to 50) which are arranged stepwise ( see Fig. 9, the inner surface is arranged in stepwise) along a direction perpendicular to the optical axis, the contact surface abuts against the first outer side surface, and the glue groove is formed between the dilating surface and the second outer side surface (see Fig. 11 or figure below). 

    PNG
    media_image6.png
    274
    574
    media_image6.png
    Greyscale

	Kasama fails to explicitly teach that the inner surface comprising the contact surface and dilating surface arranged stepwise along a direction perpendicular to the optical axis. 
With respect to the inner surface shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of inner surface disclosed by Kasama as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
.
Claim 11, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasama US 2018/0348479 in view of Watanabe US 2020/0285029.
Regarding claim 11, Kasama teaches a lens module (at least in Fig. 1: lens module 1 is depicted), comprising a lens barrel (Fig. 1 and para [0031]: barrel 2) provided with a light through hole (the top opening of the lens module), a lens group (Fig. 1 and para [0039]: 10, 20, 30, 40, and 50) arranged in the lens barrel (2), and a stopper (at least in Fig. 8 and Fig. 8: annular ring 6) for fixing the lens group (para [0121]), wherein the lens barrel (2) comprises a barrel wall (Fig. 8: 3A) abutting against the stopper (fixing ring 6), the stopper fixes, from an image side surface of the lens group (as shown in Fig. 8: fixing ring 6 is disposed on the image side surface of lens 50), the lens group (10-50) in the lens barrel (2 or 2A), wherein the stopper (fix ring 6) comprises a mounting surface (63) arranged opposite to the lens group (lens 50), the mounting surface comprises an abutting surface (63a) and a stopper surface (63b), the abutting surface (63a) abuts against the lens group (image side surface of lens 50), the stopper surface (63b) is disposed separately from the lens group (lens 50), and a distance between the stopper surface (63b) and the lens group (lens 50) along a direction parallel to an optical axis is less than or equal to 5 µm (Examiner notes: the claim recites the distance parallel to the optical axis between the stopper surface and the lens group is less than or equal to 5 µm, in which examiner learns that 0 µm is less than 5 µm. Therefore, as shown in figure below, or Fig. 8, the distance parallel to the optical axis between image side surface of lens 50 and surface 63b of the fixing ring 6 is 0 µm since the surfaces are in contact to each other).

    PNG
    media_image1.png
    284
    617
    media_image1.png
    Greyscale

	However, Kasama does not specifically teaches an electronic device. However, in the same field of endeavor, Watanabe teaches an electronic device having a lens module (see Fig. 7). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide such lens in an electronic device as taught by Watanabe in order to provide versatile electronic device with an imaging image capability. 
Regarding claim 12, the combination of Kasama teaches the electronic device according to claim 11, and Kasama further teaches wherein the stopper surface (surface 63b) is closer to an object side (the object side of the lens assembly 1) relative to the abutting surface (63a), and the abutting surface (63a) is closer to the optical axis relative to the stopper surface (as shown in Fig. 8 or above: the abutting surface 63a is near to the optical axis as to compare to the stopper surface 63b). 
Regarding claim 16, the combination of Kasama teaches the electronic device according to claim 11, and Kasama further teaches wherein the barrel wall (3) comprises an inner surface (3a) close to the optical axis (p), the 
[AltContent: arrow][AltContent: textbox (Glue groove)][AltContent: textbox (Second outer side surface)][AltContent: arrow][AltContent: textbox (First outer side surface)][AltContent: arrow]
    PNG
    media_image2.png
    613
    515
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    574
    141
    media_image3.png
    Greyscale


Regarding claim 17, the combination of Kasama teaches the electronic device according to claim 16, and Kasama further teaches wherein the second outer side surface is inclined from an object side to an image side and in a direction close to the optical axis (as shown in Figure above, the second outer side surface of the retaining ring 6, it appears to be inclined from the top to the bottom side of the lens assembly). 
Regarding claim 18, the combination of Kasama teaches the electronic device according to claim 16, and Kasama further teaches wherein part of the first outer side surface abuts against the inner surface (as shown in figure above, the first outer side surface of the fixing ring 6 abuts against the inner wall surface of the barrel 3A, i.e., inner surface is 3a). 
Regarding claim 19, the combination of Kasama teaches the electronic device according to claim 16, and Kasama further teaches wherein the outer side surface further comprises a third outer side surface, the third outer side surface connects the first outer side surface and the second outer side surface, and the third outer side surface is perpendicular to the optical axis (see annotated figure below). 
[AltContent: arrow][AltContent: textbox (Second outer side surface)][AltContent: textbox (Third outer side surface)][AltContent: textbox (First outer side surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    365
    226
    media_image4.png
    Greyscale



Regarding claim 20, the combination of Kasama teaches the electronic device according to claim 16, and Kasama further teaches wherein the inner surface comprises a contact surface and a dilating surface (Fig. 8 and 9: depicts inner surface of the lens barrel having a contact surface for the plurality lenses 10 to 50) which are arranged stepwise ( see Fig. 9, the inner surface is arranged in stepwise) along a direction perpendicular to the optical axis, the contact surface abuts against the first outer side surface, and the glue groove is formed between the dilating surface and the second outer side surface (see Fig. 11 or figure below). 

    PNG
    media_image6.png
    274
    574
    media_image6.png
    Greyscale

	Kasama fails to explicitly teach that the inner surface comprising the contact surface and dilating surface arranged stepwise along a direction perpendicular to the optical axis. 
With respect to the inner surface shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of inner surface disclosed by Kasama as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
	In any event, in the same field of endeavor, Watanabe teaches a lens module (at least in Fig. 1 and Fig. 4), where the inner surface of the lens barrel (inside surface of lens barrel 102) comprising the contact surface and dilating surface arranged stepwise along a direction perpendicular to the optical axis (see Fig. 4).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date in order to securely fix the plurality of lenses with the inner portion of the lens barrel.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasama and Watanabe as applied to claims 11 and 12 above, and further in view of Monti US 2010/0214677.
Regarding claim 13, the combination of Kasama and Watanabe teaches the electronic device according claim 11, except for wherein the mounting surface is further provided with a groove, the groove is an annular groove, and the groove is located between the abutting surface and the stopper surface. 
In the same field of endeavor, Monti teaches a pressing ring (107) comprising a groove having an annular groove located on a pressing ring (see Fig. 1: the pressing ring 170 has an annular ring where the O-ring 175 is disposed). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a mounting surface with a groove as taught by Monti for a purpose of providing a O-ring which help absorb relative motion between the mounting surface and the lens which abuts the mounting surface of the pressing ring as taught in para [0022] of Monti. 
Regarding claim 14, the combination of Kasama and Watanabe teaches the electronic device according claim 12, except for wherein the mounting surface is further provided with a groove, the groove is an annular groove, and the groove is located between the abutting surface and the stopper surface. 
In the same field of endeavor, Monti teaches a pressing ring (107) comprising a groove having an annular groove located on a pressing ring (see Fig. 1: the pressing ring 170 has an annular ring where the O-ring 175 is disposed). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a mounting surface with a groove as taught by Monti for a purpose of providing a O-ring which help absorb 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872